Exhibit 10.9
 
LifePoint Hospitals, Inc.
Nonqualified Stock Option Agreement


Grant Number N <<Option Number>>


This Agreement is made and entered into by and between LifePoint Hospitals, Inc.
(the “Corporation”), and <<Participant>> (the “Participant”), in connection with
the grant of an Option under the LifePoint Hospitals, Inc. 1998 Long Term
Incentive Plan (the “Plan”) that was made on <<Date of Grant>> (the “Date of
Grant”).


The Corporation established the Plan effective November 5, 1998 and amended and
restated the Plan effective June 30, 2005. The Participant is eligible to
receive this Option, and the Corporation desires to encourage the Participant to
own Common Stock for the purposes stated in Article 1 of the Plan. The Option
evidenced by this Agreement is intended to be a Nonqualified Option that is
subject to the terms and conditions of the Plan and this Agreement. The
Participant’s rights under the Option are conditioned on acceptance of the terms
contained herein.


1.           Grant of Option. Subject to the terms and conditions set forth
herein, the Corporation has granted to Participant an Option to purchase from
the Corporation <<Shares>> shares of Common Stock at a price of <<Price>> per
share. This price is subject to adjustment as provided in Section 3.2 of the
Plan. Any unexercised portion of this Option will expire at the close of
business on <<Expiration Date>> or, if sooner, at the time described in
Paragraph 6. Any portion of this Option that expires hereunder is immediately
cancelled and of no further force or effect. Except as otherwise provided in
Paragraph 6 or in the Plan, this Option is exercisable at any time prior to the
date it expires with respect to the number of shares of Common Stock that have
become exercisable under the following schedule: this Option will become
exercisable with respect to one-third of the shares covered hereunder on the
first anniversary of the Date of Grant, with respect to two-thirds of the shares
on the second anniversary of the Date of Grant, and will be fully exercisable on
the third anniversary of the Date of Grant.


2.           Method of Exercise. The Participant may exercise this Option in
whole or in part, from time to time, with respect to the number of whole shares
of Common Stock that can be purchased at such time pursuant to Paragraph 1 in
accordance with the procedures for exercise that have been established by the
Committee. The exercise of this Option is subject to the Participant’s execution
of a written stockholders agreement that generally applies to some or all of the
stockholders of the Corporation, payment of the exercise price stated in
Paragraph 1 in accordance with the terms of the Plan, and arrangement for any
required tax withholdings in a method that is acceptable to the Corporation or
the Committee.  In the event the Participant’s employment with the Corporation
is terminated by reason of death or Disability as described in Paragraph 6(b),
the Participant’s Option shall be automatically exercised through payment by
“cashless exercise,” as described herein, on the last day of the Exercise Period
(as described in Paragraph 6(b)), if such Option has not been exercised prior to
such date.  For purposes of this Paragraph 2, payment by “cashless exercise”
means a payment of the exercise price pursuant to the Corporation withholding a
portion of the number of shares subject to the Option having an aggregate fair
market value as of the date of exercise equal to the aggregate purchase price of
such Option.  The remaining shares, if any, will be distributed to the
Participant or, as applicable, his beneficiaries.
 

--------------------------------------------------------------------------------




3.           Restriction on Transfer of Option. The Option may not be
transferred, pledged, assigned, hypothecated or otherwise disposed of in any way
by the Participant, except by (i) will or by the laws of descent and
distribution or (ii) to a “family member” (as defined below), provided that such
transfer is made for estate planning, tax planning, donative purposes or
pursuant to a domestic relations order, and no consideration (other than nominal
consideration) is received by the Participant. In the event a Participant
becomes legally incapacitated, the Option shall be exercisable by his legal
guardian, committee or legal representative. If the Participant dies, the Option
shall thereafter be exercisable by the Participant’s executors or
administrators. The Option shall not be subject to execution, attachment or
similar process. Any attempted assignment, transfer, pledge, hypothecation or
other disposition of the Option contrary to the provisions hereof, and the levy
of any execution, attachment or similar process upon the Option, shall be null
and void and without effect.


(a)           For purposes hereof, a “family member” shall mean any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the employee’s household (other than a tenant
or employee), a trust in which these persons have more than 50% of the
beneficial interest, a foundation in which these persons (or the employee)
control the management of assets, and any other entity in which these persons
(or the employee) own more than 50% of the voting interests.


(b)           No transfer of an Option by the Participant by will or by laws of
descent and distribution shall be effective to bind the Corporation unless the
Corporation shall have been furnished with written notice thereof and an
authenticated copy of the will and/or such other evidence as the Board may deem
necessary to establish the validity of the transfer. During the lifetime of a
Participant, except as provided above, the Option shall be exercisable only by
the Participant, except that, in the case of a Participant who is legally
incapacitated, the Option shall be exercisable by the Participant’s guardian or
legal representative. In the event of any transfer of an Option to a family
member in accordance with the provisions of this Paragraph 3, such family member
shall thereafter have all rights that would otherwise be held by such
Participant (or by such Participant’s guardian, legal representative or
beneficiary), except as otherwise provided herein.


4.           Status of Participant.


(a)           The Participant shall not have any privileges of a stockholder of
the Corporation with respect to any Common Stock subject to (but not yet
acquired upon valid exercise of) the Option, nor shall the Corporation have any
obligation to issue any dividends or otherwise afford, with respect to such
Common Stock, any rights to which holders of Common Stock are entitled, until
the date of the issuance to the Participant of a stock certificate evidencing
such shares.


(b)           Nothing in this Agreement or the Option shall confer upon the
Participant any right to continue as an employee of the Corporation or to
interfere in any way with the right of the Corporation to terminate the
Participant’s employment at any time.
 
2

--------------------------------------------------------------------------------




5.           Adjustments. If at any time while the Option is outstanding, there
shall occur any recapitalization, reclassification, stock dividend, stock split,
reverse stock split, or other distribution with respect to the shares of Common
Stock, or other change the Corporation’s capital or debt structure affecting the
Common Stock, including merger, consolidation, conveyance of any or all assets,
dissolution, liquidation, windup or other reorganization, the number and kind of
Common Stock and/or the exercise price of such Option shall be adjusted in
accordance with the provisions of the Plan.


6.           Termination of Service. If Participant’s employment with the
Corporation or Subsidiary is terminated for any reason prior to the occurrence
of any otherwise applicable vesting date provided in Paragraph 1, the
Participant shall forfeit his interest in the Option to the extent that it has
not yet become vested and exercisable, but shall have the right to exercise the
vested portion of the Option until the expiration of the Option term or, if
sooner, through the appropriate period specified below:


(a)           If Participant’s employment is terminated for any reason other
than Cause (as defined below), death, Disability (as defined below) or
retirement (as defined below), the Participant shall retain the right to
exercise the Option, to the extent exercisable on the date of such termination,
for three months after the effective date of such termination, and thereupon the
Option shall expire.


(b)           If Participant’s employment is terminated due to death or
Disability (as defined below), the Option shall immediately, as of the date of
termination, become fully (100%) vested and exercisable.  The Participant shall
retain the right to exercise the Option for one year after the effective date of
such termination of service (the “Exercise Period”), and the Option shall be
automatically exercised in a cashless method as described in Paragraph 2 on the
last day of the Exercise Period if it has not been exercised prior to such date
by the Participant or, as applicable, his beneficiaries.  For purposes hereof,
“Disability” shall mean the inability of the Participant, after reasonable
accommodation, to perform Participant’s required duties for a period equal to or
in excess of the waiting period under the Corporation’s long-term disability
insurance policy, as determined in good faith by the Board.


(c)           In the event the Participant’s employment shall terminate by
retirement (i.e., termination after the Participant has attained age 65, or has
attained age 55 with 10 years of service), the Option may be exercised within 36
months after the Participant’s retirement, to the extent exercisable on the date
of the Participant’s retirement, and thereupon the Option shall expire.


(d)           If Participant’s service as an employee is terminated by the
Corporation for Cause (as defined below), any portion of this Option that is
vested as of such termination date shall remain exercisable for 30 calendar days
following such termination. For purposes hereof, “Cause” shall mean: (i) the
conviction of the Participant of a felony under the laws of the United States or
any state thereof, whether or not appeal is taken, as determined by the Board of
Directors in good faith; (ii) the conviction of the Participant for a violation
of criminal law involving the Corporation and its business that materially
damages the Corporation as determined by the Board in good faith; (iii) the
willful misconduct of the Participant, or the willful or continued failure by
the Participant (except in the case of a Disability) to substantially perform
his duties hereunder, in either case which has a material adverse effect on the
Corporation as determined by the Board in good faith; (iv) the willful fraud or
material dishonesty of the Participant in connection with the performance of the
Participant’s duties to the Corporation and involving the finances of the
Corporation as determined by the Board in good faith; (v) the Participant’s
repeated use of alcohol in a manner which in the opinion of the Board materially
impairs the ability of the Participant to effectively perform the Participant’s
duties and obligations owed to the Corporation, or the illegal use, possession,
or sale of, or impaired performance due to the illegal use of, controlled
substances; or (vi) a violation of the Corporation’s policies on sexual or other
illegal harassment of a Corporation employee by the Participant as determined by
the Board in good faith; provided, however, in no event shall the Participant’s
employment be considered to have been terminated for “Cause” unless and until
the Participant receives written notice from the Corporation stating the acts or
omissions constituting Cause and the Participant has the opportunity to cure to
the Corporation’s satisfaction any such acts or omissions (in the case of (iii),
(v) or (vi) above) within 30 days of the Participant’s receipt of such notice.
 
3

--------------------------------------------------------------------------------




7.            Investment Representation. Upon the exercise of the Option at a
time when there is not in effect a registration statement under the Securities
Act of 1933 relating to the Common Stock, the Participant hereby represents and
warrants, and by virtue of such exercise shall be deemed to represent and
warrant, to the Corporation that the Common Stock shall be acquired for
investment and not with a view to the distribution thereof, and not with any
present intention of distributing the same, and the Participant shall provide
the Corporation with such further representations and warranties as the
Corporation may require in order to ensure compliance with applicable federal
and state securities, blue sky and other laws. No Common Stock shall be
purchased upon the exercise of the Option unless and until the Corporation
and/or the Participant shall have complied with all applicable federal or state
registration, listing and/or qualification requirements and all other
requirements of law or of any regulatory agencies having jurisdiction, unless
the Committee has received evidence satisfactory to it that the Participant may
acquire such shares pursuant to an exemption from registration under the
applicable securities laws. Any determination in this connection by the
Committee shall be final, binding, and conclusive. The Corporation reserves the
right to legend any certificate for shares of Common Stock, conditioning sales
of such shares upon compliance with applicable federal and state securities laws
and regulations.
 
8.           Change in Control. Upon the occurrence of a Change in Control, as
defined in Section 12.2 of the Plan, the Participant’s rights under this Option
shall be limited by the provisions of this Paragraph 8, notwithstanding any
contrary provisions contained in Section 12.1 of the Plan:


(a)           Notwithstanding the provisions of the Plan regarding the
acceleration of the right to exercise this Option upon a Change in Control, a
portion of the acceleration of vesting described in the Plan shall not occur
with respect to this Option to the extent such acceleration of vesting would
cause the Participant or holder thereof to realize less income, net of taxes,
after deducting the amount of excise taxes that would be imposed pursuant to
section 4999 of the Code, than if accelerated vesting of that portion of the
Option did not occur. This limitation shall not apply to the extent that the
stockholders of the Corporation or the acquirer approve the acceleration of
vesting hereunder in a manner that satisfies section 280G(b)(5)(B) of the Code,
or to the extent that the Participant is a party to an agreement in which the
Participant is fully indemnified or otherwise held harmless for the taxes that
result from section 4999 of the Code.
 
4

--------------------------------------------------------------------------------




(b)           Except as modified by this Paragraph 8, the provisions of Article
12 of the Plan shall otherwise apply to this Option upon the occurrence of a
Change in Control.


9.           Committee Authority. Any question concerning the interpretation of
this Agreement, any adjustments required to be made under the Plan and any
controversy that may arise under the Plan or this Agreement shall be determined
by the Committee in its sole discretion. Such decision by the Committee shall be
final and binding.


10.           Plan Controls. Except as expressly provided herein, the terms of
this Agreement are governed by the terms of the Plan as it exists on the date of
this Agreement and as the Plan is amended from time to time. A copy of the Plan,
and any amendments thereto, has been delivered or made available to the
Participant and shall be deemed to be a part of this Agreement as if fully set
forth herein. In the event of any conflict between the provisions of the
Agreement and the provisions of the Plan, the terms of the Plan shall control,
except as expressly stated otherwise. For purposes of this Agreement, the
defined terms in the Plan shall have the same meaning in this Agreement, except
where the context otherwise requires. The terms “Article” or “Section” generally
refer to provisions within the Plan. The term “Paragraph” generally refers to a
provision of this Agreement.


11.           Notices. Any notice hereunder by the Participant shall be given to
the Corporation in writing and such notice shall be deemed duly given only upon
receipt thereof at the Corporation’s office at 103 Powell Court, Suite 200,
Brentwood, Tennessee 37027, or at such other address as the Corporation may
designate by notice to the Participant. Any notice hereunder by the Corporation
shall be given to the Participant in writing and such notice shall be deemed
duly given only upon receipt thereof at such address as the Participant may have
on file with the Corporation.


12.           Information Confidential. As partial consideration for granting of
this Option, the Participant agrees that he or she will keep confidential all
information and knowledge that the Participant has relating to the manner and
amount of his or her participation in the Plan; provided, however, that such
information may be disclosed as required by law and may be given in confidence
to the Participant’s spouse, tax and financial advisors, or to a financial
institution to the extent that such information is necessary to secure a loan.


13.           Governing Law. This Award Agreement shall be construed and
enforced in accordance with the laws of the State of Delaware, without giving
effect to the choice of law principles thereof.


In Witness Whereof, the Corporation has adopted this instrument as the Agreement
to govern the terms of the Option described herein. The Participant acknowledges
and consents to the terms of this Agreement by accepting the grant of this
Option.
 

  LifePoint Hospitals, Inc.          
 
/s/ William F. Carpenter III       President and Chief Executive Officer  

 
5

--------------------------------------------------------------------------------

